Title: To Thomas Jefferson from William Evans, 27 February 1801
From: Evans, William
To: Jefferson, Thomas



Honored Sir/
Baltimore Feby. 27th. 1801

Your favour of the 22d instant came Duly to hand. that part of the contents of which relative to your former Servant James I Immediately communicated to him, he told that he was under an engagement with Mr Peck, a Tavern Keeper, of this place, which he said was out of his power to relinquish for a few days, I requested him to be particular In mentioning the time he could be in readiness to go you, he gave me for answer that he would make up his mind in the course of the evening and let me Know his determinations, but on finding that he did not call agreeable to promise I sent for him a second time, the answer he returned me, was, that he would not go untill you should write to himself—   I will endeavour to persuade Francis from the idea of getting into your employ as I am rather inclined to believe that, he would not answer your purposes from his being overly fond of liquor, permit me Honored Sir to congratulate you on being promoted to the Chief Majestry of America, and believe me with every Sentiment of respect your obedient
Servant

William Evans

